  Case: 1:20-cv-07375 Document #: 1 Filed: 12/11/20 Page 1 of 8 PageID #:1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS


 Michael Hunsperger,                             Civil Action No. 1:20-cv-7375

                         Plaintiff,

                                                 COMPLAINT
          – against–



 Synchrony Bank d/b/a Networks and Equifax
 Information Services, LLC,

                         Defendant(s).



                                      COMPLAINT

       Plaintiff, Michael Hunsperger (hereinafter “Plaintiff”), by and through his

attorneys, the Law Offices of Robert S. Gitmeid & Assoc., PLLC, by way of Complaint

against Defendants, Synchrony Bank d/b/a Networks (“Synchrony”) and Equifax

Information Services, LLC (“Equifax”) alleges as follows:

                                  INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information to falsely and

         inaccurately report consumers’ credit information to credit reporting agencies.




                                           1
Case: 1:20-cv-07375 Document #: 1 Filed: 12/11/20 Page 2 of 8 PageID #:2




                                      PARTIES

  2. Plaintiff, Michael Hunsperger, is an adult citizen of the state of Illinois

      domiciled in Murphysboro, IL.

  3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

  4. Synchrony was and is at all relevant times herein, a national banking

      association organized and existing under, and by virtue of, the National

      Banking Laws of the United States. Synchrony furnishes consumer credit

      information to credit reporting agencies and does business throughout the

      country and in the state of Illinois.

  5. Defendant Equifax is a limited liability company organized and existing under

      the laws of Georgia that engages in the business of maintaining and reporting

      consumer credit information.

                            JURISDICTION AND VENUE

  6. This Court has jurisdiction over the Defendants because Defendants are either

      domiciled in Illinois and /or continuously do business in Illinois.

  7. This Court has subject matter jurisdiction over this matter pursuant to 28

      U.S.C. § 1331 because the rights and obligations of the parties in this action are

      defined by 15 U.S.C. § 1681 and pursuant to 15 U.S.C. § 1681p, which

      provides that an action to enforce any liability created under 15 U.S.C. § 1681

      may be brought in any appropriate United States district court, without regard

      to the amount in controversy.

  8. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because

      Plaintiff’s primary residence is within the state of Illinois. Venue in this district


                                              2
Case: 1:20-cv-07375 Document #: 1 Filed: 12/11/20 Page 3 of 8 PageID #:3




       is also proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

       the events and omissions giving rise to Plaintiff’s claims occurred in Illinois.


                              FACTUAL ALLEGATIONS

  9.   Synchrony issued an account ending in 4376 to Plaintiff; the account was

       routinely reported on Plaintiff’s consumer credit reports.

  10. The consumer report at issue is a written communication of information

       concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

       character, general reputation, personal characteristics, or mode of living which

       is used or for the purpose of serving as a factor in establishing the consumers’

       eligibility for credit to be used primarily for personal, family, or household

       purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

  11. On or about February 1, 2020, Plaintiff and Synchrony entered into a settlement

       agreement for the above referenced account. A copy of the settlement

       agreement is attached hereto as Exhibit A.

  12. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

       lump sum payment totaling $1,669.00 to settle and close his Synchrony

       account.

  13. Plaintiff, via counsel, timely made the requisite settlement payment. Proof of

       this payment is attached hereto as Exhibit B.

  14. However, over half a year later, Plaintiff’s account continued to be negatively

       reported.

  15. In particular, on a requested credit report dated September 11, 2020, Plaintiff’s

       Synchrony account was reported with a status of “CHARGE OFF,” a balance

                                          3
Case: 1:20-cv-07375 Document #: 1 Filed: 12/11/20 Page 4 of 8 PageID #:4




      of $1,668.00 and a past due balance of $1,688.00. The relevant portion of

      Plaintiff’s credit report is attached hereto as Exhibit C.

  16. This trade line was inaccurately reported. As evidenced by the settlement

      agreement and the proof of payment, the account was settled with a $0 balance

      and must be reported as such.

  17. On or about October 16, 2020, Plaintiff notified Defendants directly of a

      dispute on the Synchrony account’s completeness and/or accuracy. This letter

      is attached hereto as Exhibit D.

  18. Therefore, Plaintiff disputed the accuracy of the derogatory information

      reported by Synchrony to the Credit Reporting Agencies, via certified mail in

      accordance with 15 U.S.C. § 1681i of the FCRA.

  19. In November of 2020, Plaintiff requested an updated credit report from

      Defendant credit reporting agencies. The trade line for the Synchrony account

      in question remained inaccurate, as Defendants failed to correct the inaccuracy.

      The relevant portion of the November 2020 credit report is attached hereto as

      Exhibit E.

  20. Equifax did not notify Synchrony of the disputes by Plaintiff in accordance

      with the FCRA, or alternatively, did notify Synchrony and Synchrony failed to

      properly investigate and delete the trade line or properly update the trade line

      on Plaintiff’s credit reports.

  21. If Synchrony did perform a reasonable investigation of Plaintiff’s dispute,

      Plaintiff’s Synchrony account would be updated to reflect a settled status with a

      $0 balance.



                                          4
Case: 1:20-cv-07375 Document #: 1 Filed: 12/11/20 Page 5 of 8 PageID #:5




  22. Synchrony has promised through its subscriber agreements or contracts to

      accurately update accounts, but Synchrony has nonetheless willfully,

      maliciously, recklessly, wantonly, and/or negligently failed to follow this

      requirement as well as the requirements set forth under the FCRA, which has

      resulted in the intended consequences of this information remaining on

      Plaintiff’s credit reports.

  23. Defendants failed to properly maintain and failed to follow reasonable

      procedures to assure maximum possible accuracy of Plaintiff’s credit

      information and Plaintiff’s credit report, concerning the account in question,

      thus violating the FCRA. These violations occurred before, during, and after

      the dispute process began with Equifax.

  24. At all times pertinent hereto, Defendants were acting by and through their

      agents, servants and/or employees, who were acting within the scope and

      course of their employment, and under the direct supervision and control of the

      Defendants herein.

  25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

      agents, servants and/or employees, was malicious, intentional, willful, reckless,

      negligent and in wanton disregard for federal law and the rights of the Plaintiff

      herein.



                               CLAIM FOR RELIEF

  26. Plaintiff reasserts and incorporates herein by reference all facts and allegations

      set forth above.



                                         5
Case: 1:20-cv-07375 Document #: 1 Filed: 12/11/20 Page 6 of 8 PageID #:6




  27. Equifax is “consumer reporting agencies” as codified at 15 U.S.C. § 1681a(f).

  28. Synchrony is an entity who, regularly and in the course of business, furnishes

      information to one or more consumer reporting agencies about its transactions

      or experiences with any consumer and therefore constitutes a “furnisher,” as

      codified at 15 U.S.C. § 1681s-2.

  29. Synchrony is reporting inaccurate credit information concerning Plaintiff to

      one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

  30. Plaintiff notified Defendants directly of a dispute on the account’s

      completeness and/or accuracy, as reported.

  31. Synchrony failed to complete an investigation of Plaintiff’s written dispute and

      provide the results of an investigation to Plaintiff and the credit bureaus within

      the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

  32. Synchrony failed to update Plaintiff’s credit report and/or notify the credit

      bureaus that the Synchrony account in question was disputed in violation of 15

      U.S.C. § 1681s-2(b).

  33. Synchrony failed to promptly modify the inaccurate information on Plaintiff’s

      credit report in violation of 15 U.S.C. § 1681s-2(b).

  34. Equifax failed to delete information found to be inaccurate, reinserted the

      information without following the FCRA, or failed to properly investigate

      Plaintiff’s disputes as required by 15 U.S.C. § 1681i(a).

  35. Equifax failed to maintain and failed to follow reasonable procedures to assure

      maximum possible accuracy of Plaintiff’s credit report, concerning the account

      in question, violating 15 U.S.C. § 1681e(b).



                                         6
  Case: 1:20-cv-07375 Document #: 1 Filed: 12/11/20 Page 7 of 8 PageID #:7




      36. As a result of the above violations of the FCRA, Plaintiff suffered actual

           damages in one or more of the following forms: lower credit score, denial of

           credit, embarrassment and emotional distress caused by the inability to obtain

           financing for everyday expenses, rejection of credit card application, higher

           interest rates on loans that would otherwise be affordable and other damages

           that may be ascertained at a later date.

      37. As a result of the above violations of the FCRA, Equifax is liable to Plaintiff

           for actual damages, punitive damages, statutory damages, attorney’s fees and

           costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.




                                               7
Case: 1:20-cv-07375 Document #: 1 Filed: 12/11/20 Page 8 of 8 PageID #:8




                     DEMAND FOR JURY TRIAL

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
      demands trial by jury in this action of all issues so triable



                                                 Respectfully Submitted,


                                                 /s/ Kathryn Slaughter
                                                 Kathryn Slaughter, Esq.
                                                 Attorney for Plaintiff
                                                 Law Offices of Robert S.
                                                 Gitmeid & Assoc., PLLC
                                                 11 Broadway, Suite 930
                                                 New York, NY 10004
                                                 Tel: (212) 226-5081
                                                 Fax: (212) 428-6808
                                                 Kathryn.S@gitmeidlaw.com




                                        8
